[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE APPLICATION FOR MODIFICATIONOR CORRECTION OF ARBITRATION AWARD
The issue submitted to the arbitrator was as follows:
         Was the dismissal imposed on Nathan Ortiz for misconduct for conspiracy to introduce contraband into a correctional facility for just cause? If not, what shall be the remedy?
His award was as follows:
         There was just cause for the discharge of the grievant. However, he is awarded one month of back pay for the CT Page 10802 violation of his due process right to Union representation.
The applicant seeks to modify or correct the award by striking out the second sentence of the award under C.G.S. § 52-419.
The dismissal was for just cause thus no remedy is expected by the parties. The second sentence of the award does not conform to the submission and must be stricken.Local 63, Textile Workers Union v. Cheney Bros., 141 Conn. 606,614.
The application is granted to strike out the second sentence of the award. C.G.S. § 52-419(b)
Defendant seeks a "rehearing by arbitrator." That request is denied.
N. O'Neill, J.